ITEMID: 001-22017
LANGUAGEISOCODE: ENG
RESPONDENT: AUT
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: H.P. AND OTHERS v. AUSTRIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicants, H.P., born in 1941, E.M., born in 1932, R.B., born in 1936, G.P., born in 1945, and M.G., born in 1943, are all Austrian nationals. They are living in Spittal/Drau, Gladbach and Möllbrücke respectively. They are represented before the Court by Mr H. Walther, a lawyer practising in Klagenfurt.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants and their brother are all children of a Carinthian farmer who died on 3 September 1993 without having left a will. After the death of the applicants’ father, inheritance proceedings commenced on 10 December 1993 when their conditional declaration accepting the inheritance (bedingte Erbserklärung) was registered by the Spittal/Drau District Court.
On 30 December 1993, 17 May, 27 June, 18 October 1994, and 20 March 1995, inheritance negotiation hearings were held by the court commissioner in the competent notary’s office. As the applicants and their brother were unable to reach an agreement, on 13 July 1995 the proceedings were transferred to the District Court which held hearings on 18 September, 23 October, 20 November 1995 and 15 January 1996. On the latter date the court ruled that the applicants and their brother had already, on 30 December 1993, entered into a valid agreement concerning the estate and appointed the applicants’ brother as the principal heir (Anerbe). The latter appealed against this decision arguing that no agreement had been reached. On 14 February 1996 the Klagenfurt Regional Court granted his appeal and referred the case back to the District Court.
The District Court continued the proceedings and took several expert opinions on the question whether the applicants’ brother was able to be the principal heir. Upon the applicants’ requests, experts were appointed on 12 July, 9 September, 21 October 1996 and 28 May 1997. On 17 June 1997 the District Court determined that the applicants’ brother was the principal heir. On 24 July 1997 the Klagenfurt Regional Court granted the applicants’ appeal and referred the case back to the District Court.
On 6 August 1997 the District Court requested an expert opinion of the Carinthian Chamber of Agriculture and Forestry (Kammer für Land- und Forstwirtschaft) on the question whether the estate fulfilled the conditions of a hereditary farm (Erbhof) within the meaning of the Carinthian Hereditary Farms Act (Kärntner Erbhöfegesetz). On 18 August 1997 the District Court found that it was a hereditary farm.
Further hearings were held on 30 September and 5 November 1997. On the latter date the applicants and their brother agreed on a settlement regulating the inheritance (Erbübereinkommen). The file was transferred to the notary and, at the hearing of 14 April 1998, the applicants and their brother agreed on a family arrangement regulating the division of the whole estate (Erbteilungsübereinkommen).
On 6 May 1998 the District Court issued the certificate putting the statutory heir in possession of the estate (Einantwortungsurkunde). Thereupon, on 25 October 1999, the inheritance settlement was entered in the land register (Grundbuch).
Section 91 of the Courts Act (Gerichtsorganisationsgesetz), which has been in force since 1 January 1990, provides as follows.
"(1) If a court is dilatory in taking any procedural step, such as announcing or holding a hearing, obtaining an expert’s report, or preparing a decision, any party may submit a request to this court for the superior court to impose an appropriate time-limit for the taking of the particular procedural step; unless sub-section (2) of this section applies, the court is required to submit the request to the superior court, together with its comments, forthwith.
(2) If the court takes all the procedural steps specified in the request within four weeks after receipt, and so informs the party concerned, the request is deemed withdrawn unless the party declares within two weeks after service of the notification that it wishes to maintain its request.
(3) The request referred to in sub-section (1) shall be determined with special expedition by a chamber of the superior court consisting of three professional judges, one of whom shall preside; if the court has not been dilatory, the request shall be dismissed. This decision is not subject to appeal."
